 

Case 8:20-mj-00022-GLF Document1 Filed 01/13/20 Page W.ofi2iaici courT - Np. oF Ny.

AO 91 (Rey. 11/11) Criminal Complaint E | L E D

 

 

 

UNITED STATES DISTRICT COURT JAN 1 3 2020

 

 

 

 

 

for the
Northern District of New York AT__ O'CLOCK
UNITED STATES OF AMERICA ) John M. Domurad, Clerk - Plattsburgh
V. )
PATEL, Maheshveri ) Case No. 8:20-MJ-22 (GLF)
)
)
)
)
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On
or about the date(s) of January 11, 2020, in the county of Saint Lawrence in the Northern District of New York
the defendant violated:

Code Section Offense Description
8 U.S.C. § 1325(a)(2) Eluding examination or inspection by immigration officers.

This criminal complaint is based on these facts:

XX Continued on the attached sheet.

Dane 2

Conlplainant 's signature
Gregg De Feo, Border Patrol Agent

 

 

Printed name and title
Sworn to before me and signed in my presence.

 

 

>
= & ( 7
Date: January 13, 2020 i ly fe cae
; = fan ie -
Judge’s signature
City and State: Plattsburgh, New York Hon. Gary L. Favro, U.S. Magistrate Judge

 

Printed name and title
Case 8:20-mj-00022-GLF Document1 Filed 01/13/20 Page 2 of 2
United States of America y. PATEL, Maheshveri

On January 11, 2020 at approximately 8:30 A.M., Warren County New York Patrol Officer Brandon Kommer
observed a silver Honda Odyssey that was driving over the hazard line on I-87 southbound lane in the town of
Queensbury, New York. Officer Kommer initiated a vehicle stop on the Honda based on the driver's actions.
The driver stated that he was an UBER driver that had picked up several passengers in Plattsburgh, New York.
Officer Kommer attempted to ask questions of the passengers of the vehicle, but was unable to communicate
with them as they were not able to communicate in the English language. Officer Kommer asked the driver
questions about the passengers, to which he stated that he had believed them to be "illegals" and that they were
from "India". Officer Kommer then contacted United States Border Patrol Agents and gave Supervisory Border
Patrol Agent (SPBA) Jonathan LaHart all the information on the occupants in the vehicle. Initial record checks
revealed that the driver, a Lawfully Admitted for Permanent Residence (LAPR), was from Sri Lanka and the
passengers of the vehicle did not have any form of legal status to be in the United States.

Champlain Border Patrol Agents Peter Grugle and Trevor Kinblom responded to the Warren County New York
Sheriff's Office at approximately 12:30 P.M. A brief interview of the passengers revealed that all five subjects
were citizens of India with no valid United States Immigration Documents which would allow either of them
travel, reside or work in the United States legally. Based on the above information, all five passengers were
taken into custody and transported to the Champlain Border Patrol Station for additional questioning and
processing.

At the Champlain Border Patrol Station, one of the subjects PATEL, Maheshveri’s biographical information
and fingerprints were searched in the Department of Homeland Security databases. Record checks revealed that
PATEL, Maheshveri is a citizen of India with no criminal or immigration history in the United States.

At the station PATEL, Maheshveri was provided her Miranda rights and she agreed to make a statement without
an attorney present. PATEL, Maheshveri stated she flew into Canada on December 28, 2019 by commercial air
and crossed into the United States illegally with her husband by boat on January 11, 2020.

Citizens of India are required to apply for a visa if they seek to enter the United States. Indian citizens who are
issued a visa by the United States government are required to present the visa and the person’s passport to an
official at a Port of Entry as he or she seeks admission into the United States. PATEL, Maheshveri does not
possess a valid visa. If PATEL, Maheshveri had presented herself to a Port of Entry and asked permission to
enter the United States, she would have been denied admission, as she does not possess a United States visa.
